DETAILED ACTION

				Reasons for Allowance
1. 	The following is an examiner's statement of reasons for allowance:
Claims 1 - 3, 7 - 14, 18 - 23 are allowable over the reference of record because none of these references disclose or can be combined to yield the claimed invention such as the first conformal dielectric layer defines a perimeter of an air gap disposed in the opening: and wherein forming the sacrificial spacer in the trench comprises: forming an interlayer dielectric layer around the first structure; etching the interlayer dielectric layer to expose a sidewall spacer that abuts the first structure; recessing the sidewall spacer to form a trench, defining a depth of the trench; depositing a second conformal dielectric layer on the interlayer dielectric and an exposed sidewall of the first structure, and removing, by use of an anisotropic pull-down etch process, a portion of the second conformal dielectric layer to provide the sacrificial spacer having a width that is greater at its base than at its top as recited in claim 1, and forming a conformal dielectric material layer on opposing sidewalls of an opening provided by said removing the sacrificial structure, the conformal dielectric material layer merging at an upper portion of the opening, wherein the conformal dielectric material layer defines a perimeter of an air gap; and wherein forming the sacrificial structure in the trench comprises: forming an interlayer dielectric layer around the first electrically conductive structure; etching the interlayer dielectric layer to expose a sidewall spacer that abuts the first electrically conductive structure; and recessing the sidewall spacer to define a depth of the trench; depositing a second conformal dielectric layer on the interlayer dielectric layer and an exposed sidewall of the first electrically conductive structure; and using an anisotropic pull-down etch process to form a sacrificial spacer having a width that is greater at its base than at its top as recited in claim 12, forming a first conformal dielectric layer on opposing sidewalls of the second structure and the first structure, wherein the first conformal dielectric layer at least partially defines an air gap disposed in the opening with a pinched-off region; and wherein forming the sacrificial spacer in the trench comprises: forming an interlayer dielectric layer around the first structure; etching the interlayer dielectric layer to expose a sidewall spacer that abuts the first structure; recessing the sidewall spacer to form a trench, defining a depth of the trench; depositing a second conformal dielectric layer on the interlayer dielectric and an exposed sidewall of the first structure, and removing, by use of an anisotropic pull-down etch process, a portion of the second conformal dielectric layer to provide the sacrificial spacer having a width that is greater at its base than at its top as recited in claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ""Comments on Statement of Reasons for Allowance.
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAN N TRAN/
Primary Examiner, Art Unit 2826